MEMORANDUM **
Because Schneider’s efforts in litigating the prejudgment interest and nominal damages proceedings earned him an additional recovery of $17,703.66, the district court erred in concluding that he was not a “prevailing party” in these proceedings. See Buckhannon Bd. and Care Home, Inc. v. West Virginia Dep’t of Health and Human Res., 532 U.S. 598, 603, 121 S.Ct. 1835, 149 L.Ed.2d 855 (2001). The district court treated Schneider’s entitlement to fees as foreclosed by our denial of his request for attorney’s fees and costs on appeal in case nos. 00-55798 and 00-56329, *116in which he did not prevail. In doing so, the district court apparently overlooked our order in case no. 00-55709 in which, instead of denying Schneider’s motion for attorney’s fees and expenses, we referred his motion to the district court for consideration.
We reverse the order denying Schneider’s motion for fees and expenses, and remand the case to the district court for consideration of Schneider’s motion.
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.